 

CONSULTANT SERVICES AGREEMENT

 

THIS CONSULTANT SERVICES AGREEMENT (the "Agreement"), is made and entered into
effective the 17th day of May, 2012, by and between Trio Resources AG Inc., a
limited company formed under the laws of Ontario (with its affiliated entities,
collectively, the “Company”) and Seagel Investment Corp.., a corporation formed
under the laws of Ontario (the “Consultant”).

 

RECITALS

 

WHEREAS, Consultant desires provide business services to Company, and Company
desires to engage Consultant as an independent contractor to provide services on
the terms and conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the obligations herein made and undertaken,
the parties, intending to be legally bound, covenant and agree as follows:

 

1.Services.

 

Consultant shall provide the following “Services” on a best efforts basis:

 

1.1Assist you in the establishment or reorganization of your overall corporate
structure, which may include Trio Resources AG Inc. (Nevada Public Company) and
Trio Resources AG Inc.

 

1.2Assist you in developing and implementing appropriate plans and means for
presenting your business and business plans, strategy and personnel to the
financial community, including introductions to third parties providing
corporate services (as needed), such as a transfer agent, public relations/media
service, language translation and other corporate specialists.

 

1.3Assist you in developing and establishing an image and name for you in the
marketplace, which may include making recommendations regarding design of
corporate website(s), branding and marketing, subject to you securing your own
rights to the use of your names, marks, and logos, consulting with respect to
corporate symbols, logos, names, the presentation of such symbols, logos and
names, and other matters relating to corporate image.

 

1.4Assist in the preparation of press releases, reports and other communications
with or to shareholders, the investment community and the general public; and
consultation with respect to the timing, form, distribution and other matters
related to such releases, reports and communications (subject to your final
approval).

 

1.5Perform other related consulting services pertaining to your business
operations, as reasonably requested and agreed.

 

 

 

 

2.Compensation for Services.

 

2.1In undertaking this engagement and compensation for the services herein, the
Company shall promptly pay to Consultant the following:

 

2.1.1.a commencement bonus of 5% non-dilutable of the common shares and 5% of
the preferred shares in the capital stock of the Company to be issued to
Consultant (or its designee); and

 

2.1.2.Twenty Thousand USD ($20,000) per month to Consultant (or its designee),
to commence on the date first written above.

 

2.2Company shall reimburse Consultant for reasonable expenses incurred in
relation to the provision of the Services, including but not limited to
expenditures for hotels, meals, first class air or rail fare, taxis, car rental,
parking and toll fees, telephone, and incidentals.

 

2.3Payment of monthly compensation and reimbursement of expenses may be deferred
at the discretion of the Consultant.

 

2.4All cash payments and monetary amounts referred to in this Agreement are to
be paid in US Dollars only, unless as otherwise explicitly directed by the
Consultant.

 

3.Term and Termination.

 

3.1The term of this Agreement shall commence on the date hereof and shall
continue for one (1) year, and shall be automatically renewed for a further one
(1) year period unless either party gives written notice to the other of its
intention to terminate this Agreement 30 days prior to the expiration of the
term.

 

3.2The obligations of the Company and Consultant as set forth in this Agreement
in Section 2 and Section 4 shall survive the termination or expiration of this
Agreement.

 

4.Accurate Information Provided to Consultant.

 

4.1The Company represents and warrants to Consultant that any information
provided to Consultant (whether written or oral), pertaining to the Company in
connection with the performance of Consultant’s services hereunder, shall be
true and correct and shall will not contain any known untrue statement of
material fact or omit to state a known material fact necessary to make the
statements made therein misleading.

 



Consultant Services Agreement Initials: ____  ____



 

2

 

 

4.2The Company acknowledges and understands that, in rendering services
hereunder, Consultant will be relying, without independent verification, on the
accuracy and completeness of all information that is or will be furnished by the
Company to Consultant or any other potential party to a transaction with the
Company, and Consultant will not in any respect be responsible for the truth,
accuracy, or completeness of such information and Company shall be liable for
all damages based on any intentionally omitted or purposeful misinformation.

 

4.3The Company shall hold Consultant harmless from any and all liability,
expenses or claims arising from the disclosure or use of such information in
relation to the Services.

 

5.Limitation of Liability and Indemnity.

 

5.1Except as set forth herein, Consultant makes no representation or warranties
to Company and all such representations and warranties are hereby disclaimed.

 

5.2The Company agrees to indemnify and hold harmless the Consultant and its
affiliates, and the respective directors, officers, shareholders, employees,
agents and controlling persons of Consultant and its affiliates (collectively,
the "Indemnified Parties"), to the fullest extent lawful, against any and all
losses, damages, liabilities, costs, and expenses, joint or several, to which
the Indemnified Parties may become subject arising out of or related to any
claim, demand, or cause of action (whether civil, criminal, or regulatory in
nature) made or threatened by any third party against any of the Indemnified
Parties as a result of or based upon any misinformation provided by the Company,
actions allegedly or actually taken or omitted to be taken by the Company
(including acts or omissions constituting negligence) pursuant to the terms of,
or in connection with services rendered pursuant to, this Agreement, and to fund
the reasonable legal expenses of the Indemnified Parties for counsel of
Consultant's choosing, in advance, upon demand by Consultant, and to reimburse
the Indemnified Parties for any other expenses reasonably incurred by them in
respect thereof at the time such expenses are incurred; provided, however, the
Consultant shall not be liable under the foregoing in respect of any loss,
damage or liability if a court having jurisdiction shall have determined by a
final judgment that such loss, damage or liability resulted primarily from the
willful misconduct of the Consultant.

 

6.Applicable Law.

 

6.1This Agreement is governed by and construed under the laws of Switzerland,
and any action brought by either party against the other party to enforce or
interpret this Agreement shall be brought in an appropriate Swiss court.

 



Consultant Services Agreement Initials: ____  ____



 

3

 

 

7.Notices.

 

7.1Any notice, request, instruction or other document to be given under this
Agreement by either party to the other party shall be in writing and (a)
delivered personally; (b) sent by facsimile with confirmation of delivery; (c)
delivered by overnight express (charges prepaid); or (d) sent by registered or
certified mail, postage prepaid:

 

If to Company to:

 

TrioResorces AG Inc.

100 King Street West Suite 5600

Toronto, Ontario

Canada M5X 1C9

 

If to Consultant to:

 

Seagel Investment Corp.

1053 Glenanna Road

Pickering, Ontario L1V 5E4

Canada

 

or at such other address for a party as shall be specified by like notice. Any
notice which is delivered personally, via facsimile or sent by overnight express
in the manner provided in this Section 7 shall be deemed to have been duly given
to the party to whom it is addressed upon actual receipt by such party. Any
notice which is addressed and mailed in the manner herein provided shall be
conclusively presumed to have been given to the party to whom it is addressed at
the close of business, local time of the recipient, on the third business day
after it is so placed in the mail.

 

8.Entire Agreement.

 

8.1This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes any and all previous
agreements between the parties, whether written or oral, with respect to the
subject matter.

 



Consultant Services Agreement Initials: ____  ____



 

4

 

 

9.Successors and Assigns.

 

9.1The terms and conditions of this Agreement shall inure to the benefit of and
be binding upon the parties and their respective successors and permitted
assigns. Neither Consultant nor Company may assign their rights or delegate
their obligations under this Agreement without the prior written consent of the
other.

 



Consultant Services Agreement Initials: ____  ____



 

5

 

 

10.Modification and Waiver.

 

10.1None of the terms or conditions of this Agreement may be waived except in
writing by the party which is entitled to the benefits thereof. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by Consultant and Company. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

11.Severability.

 

11.1If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws by any court of competent
jurisdiction, such illegality, invalidity or unenforceability shall not affect
the legality, enforceability or validity of any other provisions or of the same
provision as applied to any other fact or circumstance and such illegal,
unenforceable or invalid provision shall be modified to the minimum extent
necessary to make such provision legal, valid or enforceable, as the case may
be.

 

12.Prevailing Party.

 

12.1In the event that either party takes legal action to enforce its rights
hereunder, the prevailing party shall be entitled to recover and the other party
agrees to pay the prevailing party's reasonable attorney's fees and expenses and
suit costs, including those associated with any appellate or post judgment
collection proceedings in addition to all other rights and remedies of the
prevailing party in connection with such enforcement action.

 

13.Definition of Affiliate.

 

13.1For the purposes hereof, "affiliate" shall mean with respect to any person
or entity, any other person, corporation, partnership, trust or other entity
that directly or indirectly, through one or more intermediaries, is controlled
by, controls or is under common control with, such person or entity.

 

14.Relationship of the Parties.

 

14.1The parties are and shall be engaged in an independent contractor
relationship, and nothing contained herein shall make or constitute either party
as an agent, broker, licensor, partner, joint venturer, franchiser or
franchisee, or employee or employer, one with the other.

 



Consultant Services Agreement Initials: ____  ____



 

6

 

 

15.Full Corporate Authority.

 

15.1The Company and Consultant has all requisite corporate power and authority
to execute and perform this Agreement, all corporate action necessary for the
authorization, execution, delivery and performance of this Agreement has been
taken; this Agreement constitutes a valid and binding obligation of the
Consultant; the execution and performance of this Agreement by the Company will
not violate any provision of the Company’s charter or bylaws or any agreement or
other instrument to which the Company is a party or by which it is bound.

 

16.Miscellaneous.

 

16.1The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of its provisions.

 

16.2This Agreement shall be construed according to its fair meaning and not
strictly for or against either party.

 

16.3This Agreement may be executed in any number of counterparts and by
facsimile transmission, each of which shall be deemed to be an original
instrument, but all of which taken together shall constitute one and the same
agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives, on the date and year first above written.

 

  COMPANY:       TrioResources AG Inc.               Name: Jeffery Reid   Title:
President & CEO         CONSULTANT:       Seagel Investment Corp.              
Name: Angelo Boujos   Title: Managing Director

 



Consultant Services Agreement Initials: ____  ____



 

7

 

